     Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                                       CIVIL ACTION

VERSUS                                                   NO. 20-980

ST. TAMMANY PARISH GOVERNMENT, ET AL                     SECTION: D (2)

                               SCHEDULING ORDER

               A Scheduling Conference was held August 3, 2020.

               Participating were:

               Maria Glorioso, Bhavani Raveendran, Devon Jacob, Ian Fallon and
               Nicolette Ward for plaintiffs,

               Emily Couvillon for defendant, St. Tammany Parish Government,

               Chadwick Collings for defendants, Randy Smith, Greg Longino, Lacey
               Kelly and Rodney J. Strain.

               Issue is joined as to all parties.     Jurisdiction and venue are

established.

               Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) have not

been completed. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)

must be exchanged no later than August 18, 2020.

               Amendments to pleadings, third-party actions, crossclaims, and

counterclaims shall be filed no later than September 2, 2020, in accordance with

Local Rule 7.6.
     Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 2 of 8




             Counsel adding new parties subsequent to mailing of this Notice shall

serve on each new party a copy of this Minute Entry. Pleadings responsive thereto,

when required, shall be filed within the applicable delays therefor.

             A Status Conference will be held in the chambers of District Judge

Wendy B. Vitter on October 8, 2020 at 1:00 p.m. for the purpose of discussing

preliminary matters. Prior to five (5) working days before the Status Conference,

counsel for each party must submit a letter prepared in accordance with the Notice

of Preliminary Status Conference attached. Out-of-state counsel may participate by

telephone. If out-of-state counsel chooses to participate by telephone, they must

contact the chambers five (5) workings days before the status conference to receive

call-in information and notify opposing counsel by indicating participation by

telephone in the status conference report.

             Written reports of experts, as defined by the Federal Rules of Civil

Procedure 26(a)(2)(B), who may be witnesses for Plaintiffs, shall be obtained and

delivered to counsel for Defendant as soon as possible, but in no event later than

December 30, 2020. This deadline shall also apply to all expert disclosures, as

defined by the Federal Rules of Civil Procedure 26(a)(2)(C).

             Written reports of experts, as defined by the Federal Rules of Civil

Procedure 26(a)(2)(B), who may be witnesses for Defendants, shall be obtained and

delivered to counsel for Plaintiff as soon as possible, but in no event later than

January 29, 2021.      This deadline shall also apply to all expert disclosures, as

defined by the Federal Rules of Civil Procedure 26(a)(2)(C).
     Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 3 of 8




             Written rebuttal reports of experts, as defined by the Federal Rules of

Civil Procedure 26(a)(2)(B), who may be witnesses for Plaintiffs, shall be obtained

and delivered to counsel for Defendant no later than February 15, 2021. Plaintiff

is cautioned that rebuttal reports should be strictly limited to opinions in response

to the Defendant's expert reports.

             Counsel for the parties shall file in the record and serve upon their

opponents a list of all witnesses who may or will be called to testify at trial and a

list of all exhibits which may or will be used at trial no later than January 29,

2021.

             The Court will not permit any witness, expert or fact, to testify or any

exhibits to be used unless there has been compliance with this Order as it pertains

to the witness and/or exhibits, without an order to do so issued on motion for good

cause shown.

             Depositions for trial use shall be taken and all discovery shall be

completed no later than March 1, 2021.        This case does not involve extensive

documentary evidence, depositions or other discovery.         No special discovery

limitations beyond those established in the Federal Rules and/or Local Rules of this

Court are established.
     Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 4 of 8




             All non-evidentiary pretrial motions, including Motions for Summary

Judgment and Motions in limine regarding the admissibility of expert testimony,

shall be filed by March 15, 2021 and responses thereto shall be filed by March 22,

2021. This Section adheres to Local Rule 78.1 regarding oral argument on motions.

The parties should ONLY submit pertinent pages of deposition transcripts.

Submission of an entire transcript will not be accepted without prior leave

of Court.

             All other motions in limine    shall be filed by April 22, 2021 and

responses thereto shall be filed by April 27, 2021. Motions in Limine shall follow

the deadlines as indicated above regardless of submission dates which may be

issued by the Clerk of Court upon filing.

             Motions filed in violation of this order will not be considered unless

good cause is shown.

             Counsel shall deliver a hard copy of any pleadings along with any

exhibits and attachments that together exceed 50 pages in total length to chambers

at 500 Poydras Street, Room C-368 for the Court’s use. This copy must be forwarded

at the time of CM/ECF filing. This copy must be in a three-ring binder, tabbed and

reflect pagination and document numbers consistent with the electronic document

stamping of CM/ECF.
      Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 5 of 8




             THE       PARTIES        MUST        ATTEND         A     SETTLEMENT

CONFERENCE WITH THE ASSIGNED MAGISTRATE JUDGE. THE

PARTIES MUST CONTACT THE ASSIGNED MAGISTRATE JUDGE AT

LEAST SIX WEEKS PRIOR TO THE PRETRIAL CONFERENCE DATE FOR

THE PURPOSE OF SCHEDULING THE MANDATORY SETTLEMENT

CONFERENCE. THAT CONFERENCE MUST BE HELD AT LEAST TWO

WEEKS PRIOR TO THE PRETRIAL CONFERENCE. COUNSEL ARE

ENCOURAGED TO REQUEST ANY OTHER SETTLEMENT CONFERENCE

WITH THE MAGISTRATE JUDGE OR ANY OUTSIDE MEDIATOR DURING

THE    PENDENCY         OF    THE     CASE     AS    THEY     BELIEVE          MAY   BE

PRODUCTIVE.

             A Final Pretrial Conference will be held on April 29, 2021 at 3:00

p.m. Counsel will be prepared in accordance with the final Pretrial Notice attached.

The pretrial order must be electronically filed with the Court by 12:00 p.m. five (5)

work days prior to the conference. THE PRETRIAL ORDER SUBMITTED TO

THE COURT MUST BE DOUBLE SPACED AND BEAR THE ELECTRONIC

SIGNATURE OF ALL COUNSEL.

             Trial will commence MONDAY, May 24, 2021 at 9:00 a.m. before the

District Judge with a jury. Attorneys are instructed to report for trial no later than

30 minutes prior to this time. Trial is estimated to last fifteen (15) days.
     Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 6 of 8




            Deadlines, cut-off dates, or other limits fixed herein may only be

extended by the Court upon timely motion filed in compliance with Local Rules and

upon a showing of good cause. Continuances will not normally be granted. If,

however, a continuance is granted, deadlines and cut off dates will not be

automatically extended, unless otherwise ordered by the Court.

            PLEASE BE ADVISED THAT GRANTING A CONTINUANCE

DOES NOT AUTOMATICALLY EXTEND OTHER DEADLINES.

            New Orleans, Louisiana, this _______
                                           3rd day of _________________,
                                                          August         2020.



                                      ________________________________________
                                      WENDY B. VITTER
                                      UNITED STATES DISTRICT JUDGE
     Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 7 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                                      CIVIL ACTION

VERSUS                                                  NO. 20-980

ST. TAMMANY PARISH GOVERNMENT, ET AL                    SECTION: D (2)


                  ADDENDUM TO SCHEDULING ORDER


            Motions for summary judgment and oppositions to motions for

summary judgment shall be filed in compliance with Local Rules 56.1 and 56.2,

requiring parties to file a short and concise statement of material facts as to

which there does or does not exist a genuine issue to be tried. Additionally, each

party shall make specific reference to record evidence supporting its statement

of material facts.    Citations to record evidence shall indicate, whenever

applicable, an exhibit reference, page reference, and record document number

reference. Record evidence not specifically referred to by the parties may not be

considered by the Court.
     Case 2:20-cv-00980-WBV-DPC Document 74 Filed 08/03/20 Page 8 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                                         CIVIL ACTION

VERSUS                                                     NO. 20-980

ST. TAMMANY PARISH GOVERNMENT, ET AL                       SECTION: D (2)

      NOTICE REGARDING PRELIMINARY STATUS CONFERENCE

             IT IS ORDERED that a status conference will be held October 8,

2020 at 1:00 p.m. in the Chambers of United States District Judge Wendy B.

Vitter, 500 Poydras Street, Room C368, New Orleans, Louisiana.

             AT LEAST FIVE WORKING DAYS PRIOR to the conference, each

party shall submit a written status report to the Court. The parties may submit a

joint status report or individually. If an individual report is submitted, all counsel

are to be copied.      The status report should not be filed, but instead,

submitted by email to efile-vitter@laed.uscourts.gov or faxed directly to

chambers at 504-589-2393. The status report shall contain:

             (1)    A brief description of the basis for jurisdiction;
             (2)    A listing of any discovery done;
             (3)    A listing of any specialized discovery that may be involved in
                    this matter; and
             (4)    Whether or not this matter should be fast-tracked for
                    settlement.

TRIAL COUNSEL ARE TO PARTICIPATE IN THIS CONFERENCE. IF, HOWEVER, YOU ARE
UNABLE FOR GOOD CAUSE TO DO SO, ANOTHER ATTORNEY IN YOUR OFFICE MAY
PARTICIPATE IF ACQUAINTED WITH ALL DETAILS     OF THE CASE AND AUTHORIZED TO
ENTER INTO ANY NECESSARY AGREEMENTS. COUNSEL FROM OUT OF STATE SHOULD
CONTACT THE COURT AT LEAST FIVE WORKING DAYS PRIOR TO THE CONFERENCE TO
DETERMINE WHETHER IN PERSON PARTICIPATION IS REQUIRED OR WHETHER
PARTICIPATION BY TELEPHONE WILL BE SUFFICIENT.
